Matter of Miller v Greenwald (2022 NY Slip Op 03390)





Matter of Miller v Greenwald


2022 NY Slip Op 03390


Decided on May 25, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2021-08533	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Daniel Miller, petitioner,
vHal B. Greenwald, etc., respondent.


Daniel Miller, Stormville, NY, petitioner pro se.
Vouté, Lohrfink, McAndrew, Meisner & Roberts, LLP, White Plains, NY (Howard S. Jacobowitz of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Hal B. Greenwald, a Justice of the Supreme Court, Dutchess County, to determine petitions for a writ of habeas corpus in two proceedings entitled People ex rel. Miller v Russo , commenced in that court under Index Nos. 460/21 and 462/21, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic, as the petitioner's petitions for a writ of habeas corpus were determined by a judgment of the Supreme Court, Dutchess County, dated November 23, 2021.
DUFFY, J.P., BRATHWAITE NELSON, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court